Title: To Benjamin Franklin from Joseph Trout and Richard Davis, 22 January 1783
From: Trout, Joseph,Davis, Richard
To: Franklin, Benjamin


Honoured Sir!
Niort Castle Jany 22. 1783
We hope you will pardon the Liberty we take in sending you these few lines, was it not on Account of your general good Character, and the Distress we labour under we assure you we should not be so bold; but thinking our Situation very hard and more than ever our true Countrymen met with since the Commencement of the present Hostilities, encourages us to be so bold as to address ourselves to you in hopes of once more regaining the liberty to see our Mother Country. The first hereunder signed was born at Boston, brought up in the same place, and gave his Mind to the Sea to which he has serv’d ever since in the Service of his Country, the latter was born in Newberry in Massachusetts Bay, brought up in the same manner as above, in the Sea Service. These two having been taken in a Brig from Point Peters bound to Newberry, by an English Privateer and carried into New York, where they laid upwards of 8 Months on board of a Prison Ship enduring the greatest hardships. We were then taken out, though much against our Inclination to man a fleet bound to England, where when we arrivd, rather than go on board an English Man of War, or go in a Prison, we found ourselves obligated, to go on board a Vessell bound to the West Indias, in hopes of there gaining our Releasement, but however we did not reach so far, before we were taken by a french Man of War, which carried us into Rochelle, from whence we were marchd to this place, notwithstanding all our Applications of being Americans. We therefore Hond Sir now beg leave to desire a little of your kind Consideration on our present Circumstances, hoping you will be so good as to gain our Releasement, to go in the Service of the Country which gave us birth therefore in Expectation of your kind Answer by return of post, directed as at foot, informing us whether we may expect our Desires or not We also beg you will be so good in Case of the Affirmative, to send a Line with your Orders to the Commandant at this place (as at foot) with our Passport.
Therefore hoping to hear from you with the News according to our Wishes, We have the Honour to remain with the greatest Esteem Honoured Sir Your mo: Hble & Obt: Servts:
Joseph TroutRichard Davis

NB to us under Cover to the Commandant to Him, A Monsieur Monsieur de la Pomelie Lieutenant du Roi Commandant du Chateau de Niort en Poitou

 
Addressed: A Monseigneur / Monseigr: Franklin / Ambassadeur des Etats / Americains / à / Paris
Notation: Richd. Davis, Janvier 22. 1783.

